COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued at Alexandria, Virginia


SAMRA FAE HARVEY
                                         MEMORANDUM OPINION * BY
v.   Record No. 2303-01-4                 JUDGE RICHARD S. BRAY
                                              AUGUST 20, 2002
COMMONWEALTH OF VIRGINIA/
 COUNTY OF STAFFORD

            FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                    Ann Hunter Simpson, Judge

          Benjamin H. Woodbridge, Jr. (Woodbridge,
          Ventura & Kelly, on brief), for appellant.

          Kathleen B. Martin, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     A jury convicted Samra Fae Harvey (defendant) of driving

under the influence of alcohol in violation of Code § 18.2-266.

On appeal, defendant complains the trial court erroneously refused

to instruct the jury that the statutory presumption of

intoxication arising from a blood alcohol content of .08% relates

to "the time she was operating a vehicle."   Finding no error, we

affirm the conviction.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                                 I.

     The pertinent facts are uncontroverted.   At "approximately

1:54 a.m." on November 14, 2000, Stafford County Police Sergeant

Frank J. Martello observed a vehicle operated by defendant

traveling "58 miles per hour" in "a posted 45 mile-per-hour zone."

As Martello followed defendant, she "made a lane change without a

proper signal" and "crossed the right lane marker . . . three

times."   Martello then "activated his emergency equipment" and

"executed a traffic stop" of the vehicle at 1:57 a.m.

     Approaching the car, Martello "immediately detect[ed] a

strong odor of alcoholic beverage on [defendant's] breath" and

noted she spoke "in a very animated and excited manner."     Asked by

Martello if she had been "drinking," defendant admitted consuming

"two beers . . . approximately 30 minutes prior to [the] stop."

When defendant was unable to successfully perform "a series of

sobriety tests" administered by Martello, he arrested her for the

instant offense at 2:18 a.m.   A subsequent "breath test,"

conducted at the Stafford County Sheriff's Office at 2:54 a.m.,

using an "Intoxilyzer 5000," measured defendant's blood alcohol

content at ".08 grams per 210 liters of breath," and the related

certificate of analysis was received into evidence without

objection.

     Defendant testified she was "[t]hirty-nine" years old, "five

feet two inches" tall and weighed "[o]ne hundred and ten pounds."

She explained that "coughing" from "a cold" caused her to

                               - 2 -
"swerv[e]" while driving the vehicle immediately prior to the

stop.    She acknowledged consuming two "twelve-ounce" bottles of

beer prior to arrest, the first "around eleven or eleven thirty"

and the second around "one something."

        Defendant presented an expert "in the field of toxicology"

and "the operation . . . of the Intoxilyzer 5000," Richard J.

McGarry.     Based upon information provided by defendant, including

"her weight," "how much she drank," and "when she drank it,"

McGarry opined that defendant's "blood alcohol concentration at

the time . . . she was stopped would have been a .06 to a .07."

        Defendant requested the court to instruct the jury,

"Instruction No. A," that

             the presumptions relating to [her] blood
             alcohol content apply to her blood alcohol
             content at the time of her operation of her
             vehicle not at the time she took the test to
             determine her blood alcohol content.

In denying the instruction, the court noted it "properly

state[d] the principle of law" but was "cumulative and

repetitive" of other instructions, including:

                       INSTRUCTION NO. 2

             The defendant is charged with the crime of
             driving while under the influence of
             alcohol. The Commonwealth must prove beyond
             a reasonable doubt each of the following
             elements of that crime:

                  (1) That the defendant was operating a
                  motor vehicle; and

                  (2) That at the time she was under the
                  influence of alcohol or she had a


                                 - 3 -
                 concentration of 0.08 grams or more of
                 alcohol per 210 liters of breath. . . .

                                 [and]

                      INSTRUCTION NO. 4

               It shall be presumed that the defendant
          was under the influence of alcohol
          intoxicants at the time of the alleged
          offense if a chemical analysis indicates
          that a sample of defendant's breath has an
          alcohol content of 0.08 grams or more per
          210 liters of breath. This presumption is
          rebuttable by competent evidence.

(Emphases added).

     Following deliberations, the jury convicted defendant of

the instant offense, resulting in this appeal.

                                  II.

     "[T]he Commonwealth and the defendant are entitled to

appropriate instructions to the jury of the law applicable to

each version of the case, provided such instructions are based

upon the evidence adduced."     Simms v. Commonwealth, 2 Va. App.
614, 616, 346 S.E.2d 734, 735 (1986).     However, "[i]f the

principles set forth in a proposed instruction are fully and

fairly covered in other instructions that have been granted, a

trial court does not abuse its discretion in refusing to grant a

repetitious instruction."     Joseph v. Commonwealth, 249 Va. 78,

90, 452 S.E.2d 862, 870 (1995) (citations omitted).    "In fact,

trial courts should avoid giving redundant or repetitive jury

instructions."    League v. Commonwealth, 9 Va. App. 199, 210, 385
S.E.2d 232, 239 (1989) (citation omitted).

                                 - 4 -
     Here, "Instruction No. 2" required the Commonwealth to

prove defendant was "under the influence of alcohol" "at the

time" she "was operating a motor vehicle" and "Instruction No.

4" stated the presumption of intoxication if, "at the time of

the alleged offense," "a chemical analysis indicates [her]

breath has an alcohol content of .08 grams or more . . . per 210

liters of breath."    Accordingly, defendant's closing argument to

the jury repeatedly and correctly referenced her condition,

"when she was driving," as the relevant time frame.   Thus, the

proffered "Instruction No. A" was redundant and properly refused

by the trial court.

     We, therefore, affirm the conviction.

                                                    Affirmed.




                                - 5 -